IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


WAL-MART STORES, INC., T/D/B/A              : No. 60 WM 2017
WALMART,                                    :
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
BRIAN FARNETH, ON BEHALF OF                 :
HIMSELF AND ALL OTHERS SIMILARLY            :
SITUATED,                                   :
                                            :
                    Respondent              :


                                       ORDER



PER CURIAM

      AND NOW, this 28th day of November, 2017, the Petition for Allowance of

Appeal, treated as a Petition for Review, is DENIED.